Order [4067], Supreme Court, New York County, entered on July 7, 1970, dismissing the complaint herein, on the ground of forum non conveniens, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, unless defendant stipulates, within 30 days after publication hereof, that it will appear in any action commenced by plaintiff in the State of Ohio, provided plaintiff commences such action within 60 days after the publication hereof, that it will not contest jurisdiction in that State and that it will not plead the Statute of Limitations as a defense, but will waive same. Should defendant so stipulate, the order appealed from is affirmed, without costs and without disbursements. Under the unique facts of this ease, were we not (to grant this *770relief, plaintiff would be left without a realistic forum in this country. Plaintiff has indicated his willingness, as well as his desire, to- proceed in the courts of the State of Ohio, where he, his wife and some witnesses reside. Upon the argument of this appeal the court inquired as to whether defendant would stipulate to appear in any action in that State and submit to the jurisdiction -of the courts there. A definitive answer was not forthcoming. Consequently, and in the exercise of discretion, we -are granting the relief above indicated. Appeal [4068] from order of the Supreme Court, New York County, entered on October 19, 1970, denying reconsideration, be and the same hereby is -dismissed as academic in view of the court’s determination on Appeal No. 4067. Concur—■'Stevens, P. J., Capozzoli, McGivem, Markewich and Nunez, JJ.